           Case 4:20-cv-11272-IT Document 80 Filed 01/28/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

MICHAEL L. TAYLOR and                         *
PETER M. TAYLOR,                              *
                                              *
       Petitioners,                           *
                                              *
               v.                             *               Civil No. 4:20-cv-11272-IT
                                              *
JEROME P. MCDERMOTT, Sheriff,                 *
Norfolk County, Massachusetts, and            *
JOHN GIBBONS, United States Marshal,          *
District of Massachusetts,                    *
                                              *
       Respondents.                           *

                                MEMORANDUM AND ORDER

                                         January 28, 2021
TALWANI, D.J.

       On January 24, 2021, Petitioners Michael Taylor and Peter Taylor filed a Motion to

Amend the Habeas Petition [#79] pursuant to 28 U.S.C. § 2242 and Rule 15 of the Federal Rules

of Civil Procedure. They seek leave to amend their Verified Second Emergency Petition for

Habeas Corpus Pursuant to 28 U.S.C. § 2241 and Injunctive Relief (“Second Habeas Petition”)

[#47] to request that this court review the sufficiency of the factual allegations supporting

probable cause to believe that Peter Taylor violated Article 103 of the Japanese Penal Code and

the Magistrate Judge’s denial of Petitioner Peter Taylor’s motion for reconsideration. Mot. to

Amend [#79]. Although 28 U.S.C. § 2242 and Rule 15 are the proper vehicle for this request, the

Motion to Amend the Habeas Petition [#79] is DENIED.

       Under Rule 15, leave to amend a pleading shall be freely granted “when justice so

requires.” Fed. R. Civ. P. 15(a). Nevertheless, a motion for leave to amend may be denied for

reasons such as “undue delay, bad faith or dilatory motive on the part of the movant, repeated
           Case 4:20-cv-11272-IT Document 80 Filed 01/28/21 Page 2 of 3




failure to cure deficiencies by amendments previously allowed, undue prejudice to the opposing

party by virtue of allowance of the amendment, futility of amendment.” Foman v. Davis, 371

U.S. 178, 182 (1962); see also Hatch v. Dep’t for Children, Youth & Their Families, 274 F.3d

12, 19 (1st Cir. 2001).

        Here, the Taylors had ample opportunity last summer to contest the factual basis for the

Magistrate Judge’s finding of probable cause that Peter Taylor violated Article 103, but they did

not do so. The Taylors were first arrested on May 20, 2020, and moved to quash their arrest

warrants or for release from detention on June 8, 2020. See Mot. to Quash Arrest Warrants or for

Release from Detention, In the Matter of the Extradition of Peter Taylor, No. 20-mj-01070-DLC

(June 8, 2020), ECF No. 17. There, they did not dispute the facts of the case but rather argued

that the facts as alleged did not constitute a crime under Article 103. Id. They made the same

argument when they filed their first Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C.

§ 2241 (“First Habeas Petition”) [#1] with this court on July 6, 2020; at their extradition hearing

before the Magistrate Judge on August 28, 2020; in their Second Habeas Petition [#47], filed on

October 29, 2020; and at the hearing on that second petition before this court on November 5,

2020.

        On December 17, 2020, the Japanese government informed the United States that Carlos

Ghosn did not need a key card to operate the hotel elevator as the Japanese government had

alleged and from which it had inferred that Peter Taylor provided Ghosn with the key card. See

Motion to Stay Habeas Proceeding and Remand to Extradition Magistrate to Address Motion for

Reconsideration of Probable Cause Findings [#68]. 1 Based on this “newly discovered evidence,”



1
  On December 31, 2020, the Japanese government withdrew this assertion, concluding that a
room key was required to operate the elevator. Letter to U.S. Dept. of Justice [#70-1].

                                                 2
           Case 4:20-cv-11272-IT Document 80 Filed 01/28/21 Page 3 of 3




the Taylors sought to stay these proceedings and remand the matter to the Magistrate Judge, see

id., while also seeking relief from the Magistrate Judge without waiting on a remand. The

Magistrate Judge denied relief, as did this court. Elec. Order, United States v. Peter Maxwell

Taylor, No. 4:20-mj-01070-DLC (Jan. 15, 2021), ECF No. 60, reprinted as Ex. A – U.S. Notice

[#74-1]; Elec. Order [#76].

       The Taylors contend that the Magistrate Judge’s denial of Peter Taylors’ motion for

reconsideration renders their Motion to Amend the Habeas Petition [#79] timely. It does not.

Peter Taylor’s time to challenge the facts proffered by the Japanese government as to his

assistance to Ghosn in escaping from Japan was at his extradition hearing. The Japanese

government’s statement that a room key was not needed to operate the hotel elevator does not

provide cause for Taylor’s eight-month delay in raising any factual challenge. The Motion to

Amend the Habeas Petition [#79] is therefore DENIED as untimely.

       IT IS SO ORDERED.

       January 28, 2021                                     /s/ Indira Talwani
                                                            United States District Judge




                                                3
